                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY SMITH,                                    Case No. 20-cv-00322-SI
                                   8                    Petitioner,
                                                                                           JUDGMENT
                                   9             v.

                                  10     SPEARMAN,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed because it was not filed before the expiration of the habeas statute

                                  14   of limitations period.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: May 7, 2021

                                  19

                                  20                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
